Citation Nr: 0300965	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to 
service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L.J. Bakke

INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
an acquired psychiatric disorder in a June 1999 decision.

2.  The veteran appealed this decision to the Court of 
Appeals for Veterans Claims (Court) which, in an August 
2000 decision, affirmed the Board's June 1999 decision.

3.  The additional evidence received since the June 1999 
Board decision is not new or so significant that it must 
be considered in order to decide fairly the merits of the 
claim for entitlement to service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100 (2002).

2.  Evidence submitted to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5100 et. seq., 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law during 
the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for 
benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date, such as the 
one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran was advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by a letter dated in June 2001, and by a statement 
of the case and supplemental statement of the case dated 
in January and March 2002.  In particular, in the June 
2001 letter, VA identified to the veteran the evidence VA 
had and explained what type of evidence the veteran should 
submit.  In addition, in this letter and the supplemental 
statement of the case, VA notified the veteran that it 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies; and that he must enable VA to obtain any private 
medical treatment records, or he must submit them himself.  
The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  
The veteran declined to respond; however he was afforded 
an opportunity to testify before a hearing officer at the 
local RO in January 2002.  A transcript of this hearing is 
of record.  Thus, VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, and VA clinical records and examination 
reports.  In addition, the record shows that VA obtained 
all existing records from private medical providers that 
the veteran identified and for which the veteran submitted 
VA Form 21-4142, "Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)."  
In addition, the record shows that the RO conducted a 
field survey in 1975 to obtain the testimony of one of the 
private treating physicians, J. Diaz-Garcia, M.D., and 
accorded an opportunity for his private examining 
physician, Jose A. Juarbe-Ortiz, M.D., to testify before a 
hearing officer at the local RO in April 1995.  Thus, the 
VA's duty to assist has been fulfilled.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
The Board concludes, therefore, that a decision on the 
merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993).


New and Material.  In June 1999, the Board denied service 
connection for an acquired psychiatric disorder.  The 
veteran appealed this denial to the Court.  In August 
2000, the Court issued a decision in which it affirmed the 
Board's June 1999 decision.  In November 2000, the veteran 
submitted a statement asserting that his VA physicians had 
told him that his neuropsychiatric condition is the result 
of his active military service.  The RO interpreted this 
as a petition to reopen the previously denied claim.

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).  
However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 
145 (1991).  When determining whether the evidence is new 
and material, VA must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991).  Specifically, under 
38 C.F.R. § 3.156(a), new and material evidence is defined 
as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" 
as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
However, these regulations are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case as this claim to 
reopen was filed in November 2000.  

At the time of the June 1999 Board decision, the evidence 
included the veteran's claim, previous claims, and 
statements, service medical records, VA examination 
reports and medical records from 1971 to 1997, a field 
examination dated in 1975, private medical examination 
reports and medical records from 1973 to 1978, and in 
1993, records from the Social Security Administration 
(SSA) received in 1998, lay statements dated from 1974 to 
1985, and transcripts of hearings conducted before the RO 
hearing officer dated in June 1973, March 1983, and April 
1995, including the testimony of Dr. Juarbe-Ortiz in April 
1995.

In April 1995, Dr. Juarbe-Ortiz testified that the 
veteran's in-service complaints of dizziness, blackouts, 
and headaches were, in fact, somatic complaints.  The 
veteran experienced these symptoms under periods of great 
tension, the physician noted.  He opined that the 
manifestations were prodromal symptoms of the veteran's 
current psychiatric disability, which was first diagnosed 
as severe schizophrenia in November 1971-slightly more 
than two years following his discharge from active 
service.  Dr. Juarbe-Ortiz's opinion concurred with two 
other private examination reports in the claims file, both 
proffered by Justo P. Rodriguez-Valle, M.D., who opined 
that the veteran's acquired psychiatric disorder was a 
maturation of symptoms he first experienced in-service or 
within one year following his discharge from active 
service.  The medical evidence did not reveal treatment 
records from these physicians, although the record shows 
such treatment records were requested.  In fact, upon 
questioning in April 1995, Dr. Juarbe-Ortiz testified that 
he was not the veteran's treating physician.  He stated he 
had examined the veteran only once and had reviewed the 
veteran's claims file to inform his opinion.

Dr. Juarbe-Ortiz's testimony and Dr. Rodriguez-Valle's 
opinions appeared to provide evidence of a causal link 
between the veteran's acquired psychiatric disorder and 
his active service.  However, a VA examination report 
dated in November 1997 differed in opinion.  Diagnosing 
schizophrenia, chronic, undifferentiated type, a board of 
two physicians nonetheless found that the condition was 
not directly related to the veteran's active military 
service or to any condition or symptomatology exhibited 
within the one-year presumptive period following his 
discharge.  In arriving at this opinion, the two 
physicians, Ruben Millan Benitez, M.D. and Miriam Marti, 
M.D., examined the veteran and reviewed both his claims 
file and the veteran's hospital records.

In weighing and balancing the medical opinions of record, 
the Board reviewed carefully medical evidence 
contemporaneous to the veteran's period of active military 
service and the one-year presumptive period following his 
discharge.  

Service medical records, the Board noted, revealed that 
the veteran had complained of and sought treatment for 
symptoms such as blackout spells, falling, headaches, and 
daily tension during his active service.  However, the 
records showed he was not diagnosed with a psychiatric 
disorder in service.  Rather, a possible seizure disorder 
was considered.  Service medical records further showed 
that neurological examination was normal and, although the 
veteran complained of tension at discharge, neurological 
examination had demonstrated no clinical abnormalities, 
findings, or diagnoses.

The Board further observed that evidence of record shortly 
following the veteran's discharge from active service 
revealed that the veteran himself had made no report of 
diagnoses of or treatment for any psychiatric disorder 
since his discharge when initiating his initial claim for 
an acquired psychiatric disorder in 1971.  Moreover, he 
had not reported any such diagnoses or treatment within 
the one-year presumptive period when he presented in 1971 
for medical examination.  The September 1971 VA 
psychiatric examination report was thus the earliest 
objective evidence of record of a diagnosis of a 
psychosis, and VA treatment records did not reflect 
treatment for a psychiatric disorder earlier than 1972.  
The veteran testified that he had been treated and 
diagnosed with a psychiatric disability within the 
presumptive period.  However, upon further analysis, the 
Board found that this was simply not borne out by the 
medical evidence of record.  Rather, the Board pointed to 
a Field Survey conducted in 1975, during which the 
investigator interviewed the physician identified by the 
veteran, J. Diaz-Garcia, M.D.  In the interview, Dr. Diaz-
Garcia admitted that he had seen the veteran in 1969 for a 
nervous condition, but stated he had made no specific 
diagnosis and had no supporting medical records.  

Hence, the Board therefore found the conclusions of the 
November 1997 VA examining physicians to be more probative 
than the testimony of Dr. Juarbe-Ortiz and the opinions of 
Dr. Rodriguez-Valle.  Accordingly, the Board found that 
the preponderance of the evidence was against finding the 
veteran's current acquired psychiatric disorder was 
etiologically related to his active service, or manifested 
within the one-year presumptive period following his 
discharge.  The veteran's claim was denied.

As noted above, the veteran appealed this denial to the 
Court.  In August 2000, the Court issued a decision 
affirming the Board's December 1999 decision.  

The Board's December 1999 decision is therefore final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence submitted since the Board's December 1999 
decision includes VA treatment records dated from 2000 to 
2002, a March 2001 opinion proffered by Dr. Juarbe-Ortiz, 
and the veteran's statements and testimony as given in a 
hearing before a hearing officer sitting at the local RO 
in January 2002.

VA treatment records show treatment for symptoms of 
schizophrenia, anxiety, and irritability.  However, these 
records present no medical opinions relating the veteran's 
acquired psychiatric disability to his active service or 
the presumptive period.  Similarly, the March 2001 opinion 
proffered by Dr. Juarbe-Ortiz is essentially duplicative 
of his April 1995 testimony.

The submitted VA treatment records show treatment for an 
acquired psychiatric disability.  Dr. Juarbe-Ortiz's 
opinion notes that the physician still believes that the 
veteran's neuropsychiatric condition had its onset during 
the veteran's military service.  The evidence of record at 
the time of the December 1999 Board decision included such 
evidence, including diagnoses of schizophrenia and 
opinions, including the April 1995 testimony of Dr. 
Juarbe-Ortiz, relating the veteran's acquired psychiatric 
disorder to his military service or, in the alternative, 
to within the presumptive period following his discharge.

Nonetheless, at the time of its December 1999 decision, 
the Board found that the medical evidence failed to 
establish that the veteran's acquired psychiatric 
disability was the result of his active service.  The 
Board further found that the medical evidence failed to 
demonstrate the presence of a psychosis within the one-
year presumptive period following the veteran's discharge 
from service, so as to permit a presumption of service 
connection for this disability.  See 38 U.S.C.A. §§ 
1112(b), 1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(3), 3.309(a).

The newly submitted evidence does nothing to change this 
analysis.  Specifically, VA treatment records contain no 
opinions as to the etiology of the veteran's currently 
diagnosed psychiatric disorder.  Furthermore, Dr. Juarbe-
Ortiz's opinion contains no new arguments, bases, or 
analyses for his opinion.  He said the same thing in 
hearing testimony in April 1995.  The first requirement of 
evidence to cause VA to reopen a claim is that it be "not 
previously submitted."  The reiteration of the same 
opinion from the same source is duplicative evidence 
rather than new evidence.

The Board has also considered the veteran's statements and 
January 2002 testimony.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, that is, what comes to him through his senses.  
See Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no documentation of record indicating 
that he has the necessary medical training and/or 
expertise to diagnose the severity or etiology of a 
medical condition.  Thus, attempts to do so do not qualify 
as material evidence and, consequently, the veteran's 
statements and testimony alone are insufficient to reopen 
his claim.  See Pollard v. Brown, 6 Vet. App. 11  (1993) 
(lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (1991)).  See also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 
(1997).  Of equal or even greater significance, these 
contentions are the same as those previously made to the 
RO and the Board.  Thus, this evidence is not new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin 
v. West, 11 Vet. App. 361, 368 (1998) (veteran's testimony 
supporting fact previously rejected regarding an alleged 
PTSD stressor was cumulative).

Thus, the Board finds that none of the evidence submitted 
since the December 1999 Board decision is new or of such 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that 
the claimant has not submitted new and material evidence 
sufficient to reopen the previously denied claim for 
entitlement to service connection for an acquired 
psychiatric disorder.


ORDER

New and material evidence not having been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, the 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

